DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.

Response to Arguments
Examiner notes a new 101 rejection is presented upon further consideration of the claims.
35 U.S.C. 112(b)
New 112(b) rejection of claim 2 is necessitated by amendment.
Examiner notes the 112(b) rejection of claim 1 is withdrawn in view of applicants remarks that the apparatus body is not intended to be a part of the claimed invention. 
Examiner further notes the 112(b) rejections of claims 2 and 5 are withdrawn in view of the amendments to the claims.

35 U.S.C. 102/103
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. Examiner notes that Takano is still relied upon to teach the elements of claims 1 and 2, the rejection has been updated to a 103 rejection to teach a modified system in which calculation of delay data as taught by Takano is shared in different sources (partly in the probe and partly in the main body).
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. For example, applicant argues, the amended claims are not believed to be taught or rendered obvious by Takano (REMARKS pg. 7). Examiner respectfully disagrees in that based on the disclosure in Takano that the calculation circuitry may be on either the probe or the apparatus body, it would have been obvious to have performed a first calculation in the probe and a second calculation in the apparatus body in order to reduce the processing required of the probe and/or the apparatus. Nonetheless, a secondary reference (Chiang) is relied upon to teach that dividing calculation processes between a probe and an apparatus body is well known in the art. 
Examiner notes that while there are no arguments specific to claim 7, claim 7 remains rejected under 102 as anticipated by Takano since there is no requirement that the calculations are divided between a probe and an apparatus body. In other words, while the second delay data is received from the apparatus body, there is no recitation which limits where the first delay data calculation is performed, thus it is interpreted that the calculation of the first delay data and the second delay data is performed in the apparatus body which is specifically disclosed by Takano.

Priority
While the priority documents have been received, a translated copy has not been provided. It has not been ascertained that the claimed subject matter is supported by foreign document therefore examiner assumes the effective filing date is 03/15/2018 as supported by the translated copy of foreign publication JP2018171436 provided by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims1, 2, and 7 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claim 1 recites the limitations “calculate first delay data” and “receive second delay data”, claim 2 recites the limitation “calculate first delay data” and “calculate second delay data”, and claim 7 recites the limitation “calculating first delay data” and “receiving second delay data”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of --------------calculating delay time and receiving delay times which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably calculate the desired delay time to be set in ultrasound transducers and receive delay time (i.e. through observation). Examiner notes that with the exception of generic computer-implemented steps (e.g. calculation circuitry, processor, and delay data processing circuitry recited in claims 1 and 2), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
An ultrasonic probe (claims 1 and 2)
an ultrasonic diagnostic apparatus body (claims 1 and 2)
A plurality of transducers (claims 1 and 2)
Delay circuitry configured to set the delay time for each of the ultrasonic transducers (claims 1 and 2)
Setting the delay time for each of the ultrasonic transducers (claim 7)
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, the ultrasonic probe, the ultrasonic diagnostic apparatus body and the plurality of transducers are merely generic elements of an ultrasound system and do no more than link the judicial exception to a particular technological environment or field of use (i.e. ultrasound). Additionally setting the delay time for each of the ultrasonic transducers is merely an equivalent of applying it by implementing the abstract idea on a computer. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 2, and 7 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims 1, 2, and 7 recite the additional elements cited above.
The additional element(s) listed above do not amount to significantly more than the judicial exception. For example, as noted above, the ultrasonic probe, apparatus body, and transducers do no more than link the judicial exception to a particular technological environment or field of use (i.e. ultrasound) and setting the delay time for each of the ultrasonic transducers is merely an equivalent of applying it by implementing the abstract idea on a computer. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 3-6 further limit the abstract idea of independent claim 2. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
The processor allocates a calculation process of the first delay data and the second delay data so that setting of the delay time to the ultrasonic probe is completed within a blanking period (claim 3)
The processor allocates, to the calculation circuitry, a first calculation amount of the delay data which is less than a second calculation amount of the delay data allocated for the processor (claim 4)
The processor decides whether or not to perform allocation of the calculation process (claim 6)
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably allocate calculation processes to different areas (i.e. by making decisions as to where to perform calculation) and decide whether or not to perform calculations (i.e. evaluation). Examiner notes that with the exception of generic computer-implemented steps (e.g. the processor of claims 3-4 and 6), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 3-6, present additional elements which only further narrow the judicial exceptions (e.g. the nature of the first delay data and the second delay data calculated by the calculation circuitry and the processor respectively of claim 5) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the second time being part of the delay time”. There is insufficient antecedent basis for this limitation in the claim. For example, a second time is not introduced, however, a first time and a delay time are and it is not clear if the second time is intended to introduce a second time related to the second delay data, or if it is intended to refer to either of the first time or the delay time. For examination purposes, it has been interpreted to mean a second time related to the second delay data, but clarification is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano (US 20180214123 A1).
Takano discloses and ultrasonic diagnostic assistance method for an ultrasonic diagnostic apparatus (at least fig. 2 (1100) and corresponding disclosure in at least [0046]) comprising an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure in at least [0046]) and an apparatus body (at least fig. 2 (1110) and corresponding disclosure in at least [0046]), the ultrasonic probe (1000) and the apparatus body (1110)being different from each other, the ultrasonic probe (1110) including ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure in at least [0048]), the method comprising:
Calculating first delay data relating to a first time which is part of a delay time set in each of the ultrasonic transducers (abstract which discloses the delay amount calculation unit calculates the first delay amount and [0051] which discloses the delay circuit 5100 can set the first delay amount and the second delay amount and delays a transmission signal and reception signal by a delay amount obtained by adding the first delay amount and the second delay amount), before transmission of ultrasonic waves (Examiner notes that because the first delay data is used to delay the transmission signal it is necessarily calculated before transmission of ultrasonic waves); 
Receiving second delay data relating to a second time different from the first time ([0051] which discloses the delay circuit 5100 can set the first delay amount and the second delay amount and delays a transmission signal and reception signal by a delay amount obtained by adding the first delay amount and the second delay amount) from the apparatus body (abstract which discloses the delay amount calculation unit calculates the second delay amount. Examiner notes in fig. 2 the delay amount calculation unit 200 is in the apparatus body 1110 and thus is received from the apparatus body in order for the delay circuit 5100 to set the delay amount accordingly), the second time being part of the delay time ([0051]); and 
Setting the delay time for each of the ultrasonic transducers ([0051] which discloses the delay circuit 5100 can set the first delay amount and the second delay amount and delays a transmission signal and reception signal by a delay amount obtained by adding the first delay amount and the second delay amount), based on the first delay data and the second delay data ([0051]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Chiang et al. (US 2009156936 A1), hereinafter Chiang.
Regarding claim 1,
Takano teaches an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure in at least [0046]) connected to an ultrasonic diagnostic apparatus body (at least fig. 2 (1110) and corresponding disclosure in at least [0046]), the ultrasonic probe (1000) and the ultrasonic diagnostic apparatus body (1110) being different from each other (see at least fig. 2), the ultrasonic probe (1000) comprising: 
A plurality of ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure in at least [0048]); and 
calculation circuitry (at least fig. 2 (200) and corresponding disclosure in at least [0046] which discloses the delay amount calculation unit may be mounted on the ultrasonic probe) configured to calculate first delay data (at least fig. 4(c) and corresponding disclosure in at least [0060]) relating to a first time ([0062]-[0063] which discloses a transmission signal generation unit disposed in the ultrasonic probe generates a transmission signal (i.e. fig. 4(c)) which is delayed according to a focal point during transmission for each sub-beamformer in advance. Examiner thus notes the delay data (4(c)) relates to a first time (i.e. the delay time of the transmission signal (4(c))) which is part of a delay time which is set in each of the ultrasonic transducers before transmission of ultrasonic waves ([0063] which discloses the transmission signal is delayed by the delay circuits 5100 by a minute delay amount. Examiner thus notes the delay time of the transmission signal and the minute delay amount in combination are considered the delay time set in the transducers) ,
delay data processing circuitry (at least fig. (3200 and 3300) and corresponding disclosure in at least [0061] ) configured to receive from the calculation circuitry (200) second delay data (at least fig. 4(d) and corresponding disclosure in at least [0061]) relating to a second time ([0061] which discloses the delay data of fig. 4(d) is obtained by subtracting a delay amount in the unit of the sub-array (4© from the delay amount (4(a)) for each vibrator) different from the first time ([0061] which discloses the column direction sequencer 3200 and the row direction sequencer 3300 receive a delay amount (fig. 4(d)) the second time being part of the delay time ([0062]-[0063]), the second time being part of the delay time (See above interpretation which notes the transmission signal (first delay data) and minute delay data (second delay data) are considered the delay time)
delay circuitry (at least fig. 2 (5100) and corresponding disclosure in at least [0061]) configured to set the delay time for each of the ultrasonic transducers, based on the first delay data calculated by the calculation circuitry and the second delay data received by the delay data processing circuitry ([0062]-[0063] which discloses each delay circuit 5100 delays transmission signal (fig. 4(c)) by the minute delay amount (fig. 4(d)). Examiner notes that delaying the transmission as such would set the delay time based on both the transmission signal delay (i.e. first delay data) and the minute delay amount (i.e. second delay amount))

While the second delay data is calculated by the calculation circuitry which is mounted on the ultrasound probe, the specification discloses that the calculation circuitry may be mounted on either the probe (1000) or the ultrasonic diagnostic apparatus body (1110) ([0046]), thus a person having ordinary skill in the art would have been motivated to perform calculations of data including the first delay data in a calculation circuitry within the probe while performing additional calculations of other data including the second delay data within the ultrasonic diagnostic apparatus body in order to reduce the calculation processing required for the probe and/or the ultrasonic diagnostic apparatus body. 
Nonetheless, Chiang in a similar field of endeavor involving ultrasound imaging, teaches an ultrasonic probe (at least fig. 4 (500) and corresponding disclosure in at least [0047]) connected to an ultrasonic diagnostic apparatus body (at least fig. 5 (546) and corresponding disclosure in at least [0047]), the ultrasonic probe (500) and the ultrasonic diagnostic apparatus body (546) are different from each other, the ultrasonic probe comprising: 
Calculation circuitry (at least fig. 4 (520) and corresponding disclosure in at least [0047]) configured to calculate first delay data relating to sub-array data ([0096] which discloses the hierarchical beamforming separates the time-of-flight calculation into two parts the first part is a short delay for coarse-resolution, small aperture beamforming) 
Wherein the ultrasonic diagnostic apparatus body (546) comprises a processor (at least fig. 4 (526) and corresponding disclosure in at least [0047])  for calculating second delay data relating to each element ([0060] which discloses a scan head with integrated subarray beamforming circuits followed by a 2nd stage near-field beamsteering/focusing system and [0096] which discloses the small aperture beamforming (i.e. first stage) is followed by a long delay for fine resolution, large aperture beamforming (2nd stage) as part of the time of flight calculation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takano to include calculating the first delay data in the probe and the second delay data in the ultrasonic diagnostic apparatus body as taught by Chiang in order to reduce the amount of processing powered required by the probe and/or ultrasonic diagnostic apparatus body.
Examiner notes in the modified system the second delay data would be received from the processor of the ultrasonic apparatus and thus the ultrasonic apparatus.

Regarding claim 2,
Takano discloses an ultrasonic diagnostic apparatus (at least fig. 2 (1100) and corresponding disclosure in at least [0046]) comprising:
an ultrasonic probe (at least fig. 2 (1000) and corresponding disclosure in at least [0046]) which comprises: 
A plurality of ultrasonic transducers (at least fig. 2 (2111) and corresponding disclosure in at least [0046]); and 
A calculation circuitry (at least fig. 2 (200) and corresponding disclosure in at least [0046] which discloses the delay amount calculation unit may be mounted on the ultrasonic probe) configured to calculate first delay data (at least fig. 4(c) and corresponding disclosure in at least [0060]) relating to a first time ([0062]-[0063] which discloses a transmission signal generation unit disposed in the ultrasonic probe generates a transmission signal (i.e. fig. 4(c)) which is delayed according to a focal point during transmission for each sub-beamformer in advance. Examiner thus notes the delay data (4(c)) relates to a first time (i.e. the delay time of the transmission signal (4(c))) which is part of a delay time which is set in each of the ultrasonic transducers before transmission of ultrasonic waves ([0063] which discloses the transmission signal is delayed by the delay circuits 5100 by a minute delay amount. Examiner thus notes the delay time of the transmission signal and the minute delay amount are considered the delay time set ) and configured to calculate second delay data second delay data (at least fig. 4(d) and corresponding disclosure in at least [0061]) relating to a second time ([0061] which discloses the delay data of fig. 4(d) is obtained by subtracting a delay amount in the unit of the sub-array (4© from the delay amount (4(a)) for each vibrator) different from the first time ([0061] which discloses the column direction sequencer 3200 and the row direction sequencer 3300 receive a delay amount (fig. 4(d)) the second time being part of the delay time ([0062]-[0063]), the second time being part of the delay time(See above interpretation which notes the transmission signal (first delay data) and minute delay data (second delay data) are considered the delay time)
An apparatus body (at least fig. 2 (1110) and corresponding disclosure in at least [0046]) which is connected to the ultrasonic probe (1000) and different from the ultrasonic probe (see at least fig. 2), the apparatus body comprising a processor (at least fig. 2 (230) and corresponding disclosure in at least [0101]) 
	Wherein the ultrasonic probe (1000) further comprises 
delay data processing circuitry (at least fig. (3200 and 3300) and corresponding disclosure in at least [0061]) configured to receive the second delay data (at least fig. 4(d) and corresponding disclosure in at least [0061]) from the calculation circuitry (200)
delay circuitry (at least fig. 2 (5100) and corresponding disclosure in at least [0061]) configured to set the delay time for each of the ultrasonic transducers, based on the first delay data calculated by the calculation circuitry and the second delay data received by the delay data processing circuitry ([0062]-[0063] which discloses each delay circuit 5100 delays transmission signal (fig. 4(c)) by the minute delay amount (fig. 4(d)). Examiner notes that delaying the transmission as such would set the delay time based on both the transmission signal delay (i.e. first delay data) and the minute delay amount (i.e. second delay amount)) 

While the second delay data is calculated by the calculation circuitry which is mounted on the ultrasound probe, the specification discloses that the calculation circuitry may be mounted on either the probe (1000) or the apparatus body (1110) ([0046]), thus a person having ordinary skill in the art would have been motivated to perform calculations of data including the first delay data in the calculation circuitry within the probe while performing additional calculations of other data including the second delay data in the processor of the apparatus body in order to reduce the amount of processing power required by the probe and/or the apparatus body. 
Nonetheless, Chiang in a similar field of endeavor involving ultrasound imaging, teaches and ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe (at least fig. 4 (500) and corresponding disclosure in at least [0047]) which comprises: 
Calculation circuitry (at least fig. 4 (520) and corresponding disclosure in at least [0047]) configured to calculate first delay data relating to sub-array data ([0096] which discloses the hierarchical beamforming separates the time-of-flight calculation into two parts the first part is a short delay for coarse-resolution, small aperture beamforming) 
And an apparatus body (at least fig. 5 (546) and corresponding disclosure in at least [0047]) which is connected to the ultrasonic probe (500) (See at least fig. 4) and different from the ultrasonic probe (500) (see at least fig. 4), the apparatus body comprising a processor (at least fig. 4 (526) and corresponding disclosure in at least [0047])  configured to calculate second delay data relating to each element ([0060] which discloses a scan head with integrated subarray beamforming circuits followed by a 2nd stage near-field beamsteering/focusing system and [0096] which discloses the small aperture beamforming (i.e. first stage) is followed by a long delay for fine resolution, large aperture beamforming (2nd stage) as part of the time of flight calculation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takano to include calculating the first delay data in the probe and the second delay data in the apparatus body as taught by Chiang in order to reduce the amount of processing power required by the probe and/or ultrasonic diagnostic apparatus body.
Examiner notes in the modified system the second delay data would be received from the processor of the ultrasonic apparatus.

Regarding claim 5,
Takano discloses the elements of claim 2 as previously stated. Takano, as modified, further teaches wherein the first delay data calculated by the calculation circuitry (200) includes coarse transmission delay data relating to a sub-array ([0060] which discloses the delay amount corresponds to a distance from the transmission focal point to the sub-array)
And the second delay data calculated by the processor (230) includes fine transmission delay data relating to each of the ultrasonic transducers belonging to the subarray ([0019] which discloses the delay amount of fig. 4(d) is for each vibrator of a sub-array).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano and Chiang as applied to claim 2 above and further in view of Yamanaka et al. (US 20180296194 A1), hereinafter Yamanaka.
Regarding claim 3,
Takano, as modified, teaches the elements of claim 2, Takano, as modified, further teaches wherein the processor (230) allocates a calculation process of the first delay data (fig. 4(c)) and the second delay data (fig. 4(d)) to the calculation circuitry (200) and the processor (200) (Examiner notes the calculation processes for calculating the first and second delay data are necessarily allocated to the corresponding circuitry/processor) so that setting of the delay time to the ultrasonic probe is completed within a blanking period before a transmission timing of ultrasonic waves (Examiner notes the setting of the delay times are performed prior to transmission of the ultrasonic waves in order to apply the corresponding delays) 
Takano fails to explicitly teach setting of the delay time to the ultrasonic probe is completed within a blanking period from an end of a reception period of the ultrasonic waves to a next transmission timing of ultrasonic waves.
Yamanaka, in a similar field of endeavor involving ultrasonic control, teaches setting a delay time (at least fig. 6 (s102 and s111) and corresponding disclosure in at least [0108] which discloses the transmission and reception setting operation and [0095] which discloses transmission setting includes delay time) within a blanking period after reception of ultrasonic waves and before a transmission timing (at least fig. 6 depicts that when the method of shooting (imaging) is repeated (after reception of ultrasonic waves (s103)) the settings are set again at step (s102 and s111) before a next transmission timing of ultrasonic waves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have further modified the apparatus of Takano to include setting the delay time within a blanking period as taught by Yamanaka in order to generate multiple images having different focal points. 

Regarding claim 4,
Takano, as modified, teaches the elements of claim 3 as previously stated. Takano further teaches wherein the processor (230) allocates, to the calculation circuitry (200), a first calculation amount (at least fig. 4(c)) which is less than a second calculation amount allocated for the processor (At least fig. 4(d) and 4(b). Examiner notes that in calculating the minute delay amount a delay amount for each transducer in the array (at least fig. 4(b)) is calculated. Examiner thus notes the calculation amount for calculating only the sub-array data of fig. 4(d) is less than a second calculation amount allocated for the processor which includes calculating a delay amount for each transducer element (fig. 4(b)) and subtracting that amount from the delay amount for each sub-array (fig. 4(c)) [0061])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takano, Chiang, and Yamanaka as applied to claim 3 above, and further in view of Matsumura (US 20160228099 A1).
Regarding claim 6,
Takano, as modified, teaches the elements of claim 3 as previously stated. Takano further teaches wherein the processor determines whether or not to perform allocation of the calculation process of delay data in accordance with a type of a connected ultrasonic probe (Examiner notes than in an instance where the ultrasound probe does not have calculation circuitry the processor would not perform allocation) 
Nonetheless, Matsumura teaches a processor (at least fig. 3 (310) and corresponding disclosure in at least [0014]) which determines control parameters in accordance with a type of a connected ultrasound probe ([0014] which discloses beamform controller 310 provides control signals to a microbeamformer 502 instructing the probe as to the timing, frequency, direction, and focusing of tranmit beams for the desired image and the selected probe)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Takano to include determining in accordance with a type of connected ultrasound probe in order to allow processing to be performed based on the type of probe. For example, in an instance where the type of probe does have enough power to perform all of the first delay calculation, such allocation would not be performed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793         

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793